DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to applicant’s response received on 06/01/2022. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,837,769 in view of Herriot (US 2019/0323833 A1). 
US application 17/079,871
21. A method for managing a mobile mesh network including a plurality of aircraft and ground stations of an air-to-ground (ATG) network, the method comprising: determining a location and corresponding coverage area for a plurality of ground stations defining coverage areas that have at least some gaps therebetween; passively observing flight path trajectories of a plurality of aircraft and assigning a mobile coverage area to at least some of the corresponding flight path trajectories based on association of the corresponding flight path trajectories to the at least some gaps; determining a probabilistic effect on network connectivity and bandwidth of the flight path trajectories; and actively or passively positioning aerial assets relative to the at least some gaps to maintain a threshold level of network performance.

22. The method of claim 21, wherein assigning the mobile coverage area comprises defining a halo of a predetermined distance around aircraft that are part of the mobile mesh network.

23. The method of claim 22, wherein actively positioning the aerial asset comprises actively commanding a trajectory of one or more aircraft in order to maintain uniform levels of network connectivity and bandwidth while maintaining air traffic safety objectives.

24. The method of claim 22, wherein the halo is displayed with a distinct color indicative of which one of the ground stations is most likely to serve an aircraft associated with the halo.

25. The method of claim 22, wherein assigning the mobile coverage area comprises defining the halo as a moving area associated with predicted future positions of an aircraft associated with the halo based on a predicted flight path of the aircraft associated with the halo.

26. The method of claim 25, wherein the predicted flight path is determined based on air traffic data including an origin and destination of a flight associated with the aircraft.

27. The method of claim 21, further comprising: dividing a geographic area into a plurality of grid squares; counting a number of hits for each grid square based on a number of flights having a trajectory within a predetermined communication distance of the each grid square; and determining air traffic volume based on the number of hits.

28. The method of claim 27, wherein counting the number of hits further comprises incrementing the number of hits based on flights having a halo of a predefined distance around an aircraft associated with the halo that intersects with the each grid square.

29. The method of claim 21, wherein maintaining the threshold level of network performance comprises maintaining uniform levels of network connectivity and bandwidth by maintaining network switching speeds.

30. The method of claim 21, wherein maintaining the threshold level of network performance comprises maintaining uniform levels of network connectivity and bandwidth by maintaining a latency value or a given budget for network switching speed.

31. A network managing device for managing a mobile mesh network including a plurality of aircraft and ground stations of an air-to-ground (ATG) network, the device comprising processing circuitry configured to: determine a location and corresponding coverage area for a plurality of ground stations defining coverage areas that have at least some gaps therebetween; passively observe flight path trajectories of a plurality of aircraft and assign a mobile coverage area to at least some of the corresponding flight path trajectories based on association of the corresponding flight path trajectories to the at least some gaps; determine a probabilistic effect on network connectivity and bandwidth of the flight path trajectories; and actively or passively position aerial assets relative to the at least some gaps to maintain a threshold level of network performance.

32. The network managing device of claim 31, wherein assigning the mobile coverage area comprises defining a halo of a predetermined distance around aircraft that are part of the mobile mesh network.

33. The network managing device of claim 32, wherein actively positioning the aerial asset comprises actively commanding a trajectory of one or more aircraft in order to maintain uniform levels of network connectivity and bandwidth while maintaining air traffic safety objectives.

34. The network managing device of claim 32, wherein the halo is displayed with a distinct color indicative of which one of the ground stations is most likely to serve an aircraft associated with the halo.

35. The network managing device of claim 32, wherein assigning the mobile coverage area comprises defining the halo as a moving area associated with predicted future positions of an aircraft associated with the halo based on a predicted flight path of the aircraft associated with the halo.

36. The network managing device of claim 35, wherein the predicted flight path is determined based on air traffic data including an origin and destination of a flight associated with the aircraft.

37. The network managing device of claim 31, wherein the device is further configured for: dividing a geographic area into a plurality of grid squares; counting a number of hits for each grid square based on a number of flights having a trajectory within a predetermined communication distance of the each grid square; and determining air traffic volume based on the number of hits.

38. The network managing device of claim 37, counting the number of hits further comprises incrementing the number of hits based on flights having a halo of a predefined distance around an aircraft associated with the halo that intersects with the each grid square.

39. The network managing device of claim 31, wherein maintaining the threshold level of network performance comprises maintaining uniform levels of network connectivity and bandwidth by maintaining network switching speeds.

40. The network managing device of claim 31, wherein maintaining the threshold level of network performance comprises maintaining uniform levels of network connectivity and bandwidth by maintaining a latency value or a given budget for network switching speed.
US Patent No 10,837,769
1. A method for managing a mobile mesh network including a plurality of aircraft and ground stations of an air-to-ground (ATG) network, the method comprising: determining a location and corresponding coverage area for a plurality of ground stations defining coverage areas that have at least some gaps therebetween; passively observing flight path trajectories of a plurality of aircraft and assigning a mobile coverage area to at least some of the corresponding flight path trajectories; determining a probabilistic effect on network connectivity and bandwidth of the flight path trajectories; and actively commanding some flight path trajectories to maintain uniform levels of network connectivity and bandwidth.



2. The method of claim 1, wherein assigning the mobile coverage area comprises defining a halo of a predetermined distance around aircraft that are part of the mobile mesh network.

3. The method of claim 2, wherein actively commanding some flight path trajectories comprises actively commanding a trajectory of one or more aircraft in order to maintain the uniform levels of network connectivity and bandwidth while maintaining air traffic safety objectives.

4. The method of claim 2, wherein the halo is displayed with a distinct color indicative of which one of the ground stations is most likely to serve an aircraft associated with the halo.

5. The method of claim 2, wherein assigning the mobile coverage area comprises defining the halo as a moving area associated with predicted future positions of an aircraft associated with the halo based on a predicted flight path of the aircraft associated with the halo.

6. The method of claim 5, wherein the predicted flight path is determined based on air traffic data including an origin and destination of a flight associated with the aircraft.

7. The method of claim 1, further comprising: dividing a geographic area into a plurality of grid squares; counting a number of hits for each grid square based on a number of flights having a trajectory within a predetermined communication distance of the each grid square; and determining air traffic volume based on the number of hits.

8. The method of claim 7, counting the number of hits further comprises incrementing the number of hits based on flights having a halo of a predefined distance around an aircraft associated with the halo that intersects with the each grid square.

9. The method of claim 1, wherein maintaining uniform levels of network connectivity and bandwidth comprises maintaining network switching speeds.



10. The method of claim 1, wherein maintaining uniform levels of network connectivity and bandwidth comprises maintaining a latency value or a given budget for network switching speed.

11. A network managing device for managing a mobile mesh network including a plurality of aircraft and ground stations of an air-to-ground (ATG) network, the device comprising processing circuitry configured to: determine a location and corresponding coverage area for a plurality of ground stations defining coverage areas that have at least some gaps therebetween; passively observe flight path trajectories of a plurality of aircraft and assign a mobile coverage area to at least some of the corresponding flight path trajectories; determine a probabilistic effect on network connectivity and bandwidth of the flight path trajectories; and actively commanding some flight path trajectories to maintain uniform levels of network connectivity and bandwidth.




12. The network managing device of claim 11, wherein assigning the mobile coverage area comprises defining a halo of a predetermined distance around aircraft that are part of the mobile mesh network.

13. The network managing device of claim 12, wherein actively commanding some flight path trajectories comprises actively commanding a trajectory of one or more aircraft in order to maintain the uniform levels of network connectivity and bandwidth while maintaining air traffic safety objectives.

14. The network managing device of claim 12, wherein the halo is displayed with a distinct color indicative of which one of the ground stations is most likely to serve an aircraft associated with the halo.

15. The network managing device of claim 12, wherein assigning the mobile coverage area comprises defining the halo as a moving area associated with predicted future positions of an aircraft associated with the halo based on a predicted flight path of the aircraft associated with the halo.

16. The network managing device of claim 15, wherein the predicted flight path is determined based on air traffic data including an origin and destination of a flight associated with the aircraft.

17. The network managing device of claim 11, wherein the device is further configured for: dividing a geographic area into a plurality of grid squares; counting a number of hits for each grid square based on a number of flights having a trajectory within a predetermined communication distance of the each grid square; and determining air traffic volume based on the number of hits.

18. The network managing device of claim 17, counting the number of hits further comprises incrementing the number of hits based on flights having a halo of a predefined distance around an aircraft associated with the halo that intersects with the each grid square.

19. The network managing device of claim 11, wherein maintaining uniform levels of network connectivity and bandwidth comprises maintaining network switching speeds.


20. The network managing device of claim 11, wherein maintaining uniform levels of network connectivity and bandwidth comprises maintaining a latency value or a given budget for network switching speed.


Regarding claims 21 and 31, claims 1-20 of U.S. Patent No. 10,837,769 is silent on disclose “actively or passively position aerial assets relative to the at least some gaps to maintain a threshold level of network performance”.
However, claims 21 and 31 of US 2019/0323833 A1 disclose actively or passively position aerial assets relative to the at least some gaps to maintain a threshold level of network performance.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine claims 21 and 31 of US 2019/0323833 A1 with claims 1 and 20  of U.S. Patent No. 10,837,769 in order to provide a network managing device for managing a mobile mesh network.
Claim 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-40 of copending Application No. 16/444,233 (US 2019/0323833 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both comprising substantially the same elements.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
US application 17/079,871
21. A method for managing a mobile mesh network including a plurality of aircraft and ground stations of an air-to-ground (ATG) network, the method comprising: determining a location and corresponding coverage area for a plurality of ground stations defining coverage areas that have at least some gaps therebetween; passively observing flight path trajectories of a plurality of aircraft and assigning a mobile coverage area to at least some of the corresponding flight path trajectories based on association of the corresponding flight path trajectories to the at least some gaps; determining a probabilistic effect on network connectivity and bandwidth of the flight path trajectories; and actively or passively positioning aerial assets relative to the at least some gaps to maintain a threshold level of network performance.

22. The method of claim 21, wherein assigning the mobile coverage area comprises defining a halo of a predetermined distance around aircraft that are part of the mobile mesh network.

23. The method of claim 22, wherein actively positioning the aerial asset comprises actively commanding a trajectory of one or more aircraft in order to maintain uniform levels of network connectivity and bandwidth while maintaining air traffic safety objectives.

24. The method of claim 22, wherein the halo is displayed with a distinct color indicative of which one of the ground stations is most likely to serve an aircraft associated with the halo.

25. The method of claim 22, wherein assigning the mobile coverage area comprises defining the halo as a moving area associated with predicted future positions of an aircraft associated with the halo based on a predicted flight path of the aircraft associated with the halo.

26. The method of claim 25, wherein the predicted flight path is determined based on air traffic data including an origin and destination of a flight associated with the aircraft.

27. The method of claim 21, further comprising: dividing a geographic area into a plurality of grid squares; counting a number of hits for each grid square based on a number of flights having a trajectory within a predetermined communication distance of the each grid square; and determining air traffic volume based on the number of hits.


28. The method of claim 27, wherein counting the number of hits further comprises incrementing the number of hits based on flights having a halo of a predefined distance around an aircraft associated with the halo that intersects with the each grid square.

29. The method of claim 21, wherein maintaining the threshold level of network performance comprises maintaining uniform levels of network connectivity and bandwidth by maintaining network switching speeds.

30. The method of claim 21, wherein maintaining the threshold level of network performance comprises maintaining uniform levels of network connectivity and bandwidth by maintaining a latency value or a given budget for network switching speed.

31. A network managing device for managing a mobile mesh network including a plurality of aircraft and ground stations of an air-to-ground (ATG) network, the device comprising processing circuitry configured to: determine a location and corresponding coverage area for a plurality of ground stations defining coverage areas that have at least some gaps therebetween; passively observe flight path trajectories of a plurality of aircraft and assign a mobile coverage area to at least some of the corresponding flight path trajectories based on association of the corresponding flight path trajectories to the at least some gaps; determine a probabilistic effect on network connectivity and bandwidth of the flight path trajectories; and actively or passively position aerial assets relative to the at least some gaps to maintain a threshold level of network performance.

32. The network managing device of claim 31, wherein assigning the mobile coverage area comprises defining a halo of a predetermined distance around aircraft that are part of the mobile mesh network.

33. The network managing device of claim 32, wherein actively positioning the aerial asset comprises actively commanding a trajectory of one or more aircraft in order to maintain uniform levels of network connectivity and bandwidth while maintaining air traffic safety objectives.

34. The network managing device of claim 32, wherein the halo is displayed with a distinct color indicative of which one of the ground stations is most likely to serve an aircraft associated with the halo.

35. The network managing device of claim 32, wherein assigning the mobile coverage area comprises defining the halo as a moving area associated with predicted future positions of an aircraft associated with the halo based on a predicted flight path of the aircraft associated with the halo.

36. The network managing device of claim 35, wherein the predicted flight path is determined based on air traffic data including an origin and destination of a flight associated with the aircraft.

37. The network managing device of claim 31, wherein the device is further configured for: dividing a geographic area into a plurality of grid squares; counting a number of hits for each grid square based on a number of flights having a trajectory within a predetermined communication distance of the each grid square; and determining air traffic volume based on the number of hits.


38. The network managing device of claim 37, counting the number of hits further comprises incrementing the number of hits based on flights having a halo of a predefined distance around an aircraft associated with the halo that intersects with the each grid square.

39. The network managing device of claim 31, wherein maintaining the threshold level of network performance comprises maintaining uniform levels of network connectivity and bandwidth by maintaining network switching speeds.

40. The network managing device of claim 31, wherein maintaining the threshold level of network performance comprises maintaining uniform levels of network connectivity and bandwidth by maintaining a latency value or a given budget for network switching speed.
US 2019/0323833 A1
21. A method for managing a mobile mesh network including a plurality of aircraft and ground stations of an air-to-ground (ATG) network, the method comprising: determining a location and corresponding coverage area for a plurality of ground stations defining coverage areas that have at least some gaps therebetween defining gap regions; passively observing flight path trajectories of a plurality of aircraft and assigning a mobile coverage area to at least some of the corresponding flight path trajectories; determining a probabilistic value for network connectivity of the gap regions; and employing active techniques or passive techniques to position aerial assets relative to the gap regions to maintain a threshold level of network performance.



22. The method of claim 21, wherein assigning the mobile coverage area comprises defining a halo of a predetermined distance around aircraft that are part of the mobile mesh network.

23. The method of claim 22, employing the active techniques comprises commanding a flight path trajectory of one or more aircraft in order to increase the probabilistic value for network connectivity to achieve the threshold level of network performance.


24. The method of claim 22, wherein the halo is displayed with a distinct color indicative of which one of the ground stations is most likely to serve an aircraft associated with the halo.

25. The method of claim 22, wherein assigning the mobile coverage area comprises defining the halo as a moving area associated with predicted future positions of an aircraft associated with the halo based on a predicted flight path of the aircraft associated with the halo.

26. The method of claim 25, wherein the predicted flight path is determined based on air traffic data including an origin and destination of a flight associated with the aircraft.

27. The method of claim 21, wherein determining the probabilistic value for network connectivity of the gap regions comprises: dividing a geographic area into a plurality of grid squares; counting a number of hits for each grid square based on a number of flights having a trajectory within a predetermined communication distance of the each grid square; and generating the probabilistic value based on the number of hits.

28. The method of claim 27, counting the number of hits further comprises incrementing the number of hits based on flights having a halo of a predefined distance around an aircraft associated with the halo that intersects with the each grid square.

29. The method of claim 21, wherein the threshold level of network performance comprises a minimum bandwidth performance.



30. The method of claim 21, wherein the threshold level of network performance comprises a latency value or a budget for network switching speed.



31. A network managing device for managing a mobile mesh network including a plurality of aircraft and ground stations of an air-to-ground (ATG) network, the device comprising processing circuitry configured to: determine a location and corresponding coverage area for a plurality of ground stations defining coverage areas that have at least some gaps therebetween defining gap regions; passively observe flight path trajectories of a plurality of aircraft and assign a mobile coverage area to at least some of the corresponding flight path trajectories; determine a probabilistic value for network connectivity of the gap regions; and employ active techniques or passive techniques to position aerial assets relative to the gap regions to maintain a threshold level of network performance.



32. The network managing device of claim 31, wherein assigning the mobile coverage area comprises defining a halo of a predetermined distance around aircraft that are part of the mobile mesh network.

33. The network managing device of claim 32, employing the active techniques comprises commanding a flight path trajectory of one or more aircraft in order to increase the probabilistic value for network connectivity to achieve the threshold level of network performance.

34. The network managing device of claim 32, wherein the halo is displayed with a distinct color indicative of which one of the ground stations is most likely to serve an aircraft associated with the halo.

35. The network managing device of claim 32, wherein assigning the mobile coverage area comprises defining the halo as a moving area associated with predicted future positions of an aircraft associated with the halo based on a predicted flight path of the aircraft associated with the halo.

36. The network managing device of claim 35, wherein the predicted flight path is determined based on air traffic data including an origin and destination of a flight associated with the aircraft.

37. The network managing device of claim 31, wherein determining the probabilistic value for network connectivity of the gap regions comprises: dividing a geographic area into a plurality of grid squares; counting a number of hits for each grid square based on a number of flights having a trajectory within a predetermined communication distance of the each grid square; and generating the probabilistic value based on the number of hits.

38. The network managing device of claim 27, counting the number of hits further comprises incrementing the number of hits based on flights having a halo of a predefined distance around an aircraft associated with the halo that intersects with the each grid square.

39. The network managing device of claim 31, wherein the threshold level of network performance comprises a minimum bandwidth performance.



40. The network managing device of claim 31, wherein the threshold level of network performance comprises a latency value or a budget for network switching speed.





Response to Arguments
Applicant’s arguments filed on 06/01/2022, with respect to claims 21-40 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862